Citation Nr: 0617851	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  The veteran was awarded the Purple Heart Medal for 
being wounded in action.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The veteran was afforded a video hearing before 
the undersigned Acting Veterans Law Judge on June 24, 2005.

At the June 2005 hearing, the veteran submitted additional 
evidence that has not been reviewed by the RO.  However, he 
waived RO consideration of the additional evidence (see June 
2005 letter from the veteran's representative), permitting 
the Board to consider such records in the first instance.  
See 38 C.F.R. § 20.1304(c) (effective October 4, 2004).  
Hence, the claim will be considered on the current record.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran did not incur a skin disorder in service and 
his current skin disorder is not otherwise related to 
service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the veteran in June 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim, as 
well as which evidence the Secretary will attempt to obtain 
and which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the June 2003 letter 
referred to above informed the appellant of information and 
evidence needed to substantiate and complete a claim of 
service connection.  Moreover, the appellant was generally 
advised to submit any evidence that would substantiate his 
claims.  Pelegrini, 18 Vet. App. at 121.  Furthermore, any 
possible deficiency with respect to the June 2003 letter has 
been cured by the issuance of a Statement of the Case dated 
in March 2004, which contained the standards for service 
connection, and subsequent readjudication of the veteran's 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Also, the June 2003 letter informed the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the appellant that it 
would obtain records in the custody of a Federal agency and 
that it would make reasonable attempts in assisting the 
appellant to obtain other records.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence to establish a 
disability rating or effective date for this disability.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As set forth below, the claim is denied; thus, any 
deficiency in the notice of downstream elements is rendered 
moot.  

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
RO obtained the veteran's service medical records, VA medical 
records and all identified and obtainable private records.  
The veteran has not indicated the presence of any outstanding 
private medical records or requested VA's assistance in 
obtaining the same.  As the evidence of record does not 
suggest that the veteran's skin disorder may be associated 
with his period of military service, it is not necessary that 
VA obtain a medical opinion as to the etiology of this 
condition prior to the Board's final decision.  38 U.S.C.A. § 
5103A(d).

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Under 38 U.S.C.A. § 1154(b), in the case of any veteran who 
engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any injury or 
disease alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

Analysis

The veteran's service medical records, including a June 1969 
separation examination, are negative for any findings of a 
skin disorder.  Notably, in his separation report of medical 
history, the veteran denied having any skin diseases in 
service.  Likewise, medical examination at that time revealed 
normal skin.   

The veteran contends that he has had a rash on various parts 
of his body during and ever since service.  In December 1969, 
the veteran underwent a VA examination, the report of which 
indicates his skin was negative for abnormalities. The 
earliest competent medical evidence of record indicating a 
skin disorder, namely eczema, is dated in September 2004, 
approximately 35 years after the veteran's discharge from 
service.  There is no other medical evidence regarding this 
skin disorder appearing anywhere in the record.  The veteran 
has indicated through testimony that he was first diagnosed 
as having eczema around October 2004.  Neither the veteran 
nor the medical evidence of record indicates a diagnosis of 
any other skin disorder.

Based upon a thorough review of the record, it is clear that 
the veteran's skin disorder manifested many years following 
service, was not present in service and is not otherwise 
related to service.  Although the veteran testified in 
October 2004 and June 2005 to the effect that he believes 
that there is a relationship between service and the 
development of his skin disorder, it is noted that as a lay 
person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of a current 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, there being no in-service event, injury or 
disease and nexus thereof to the veteran's present skin 
disorder, service connection cannot be established.  
Notwithstanding that a skin disorder is consistent with the 
circumstances, condition, or hardships of the veteran's 
combat service, the Board finds the evidence as a whole is 
clear and convincing that any skin condition he did have in 
service was acute and transitory and not the initial 
manifestation of a chronic disability.  Accordingly, service 
connection for a skin disorder is not warranted. 38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.359, 3.304.


ORDER

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


